Title: To John Adams from Charles Storer, 26 September 1786
From: Storer, Charles
To: Adams, John


     
      Dear sir,
      Boston. 26th. September. 1786.
     
     Mr: Martin, who will deliver you this, is a Kinsman of ours & therefore I take the liberty of begging your notice of him: assuring you I shall think myself equally obliged by any attentions he may receive.—
     Since writing the within there has been an insurrection in the State of New-Hampshire— President Sullivan & the Court were sitting at Exeter: an armed mob, abt: 500, surrounded the House & swore no one shd. come out untill they had voted an Emission of Paper Money— The President, however, found means to send orders to the Militia at Portsmo: & elsewhere to march to his relief—who no sooner, on their ar[riva]l were ordered to form & attack the Rebels, than they fled every m[. . . .] best— Twenty five of the Ring-leaders they have got in Jail [. . . .]
     A General Moulton who is involved in debt, was at the head of the Rebels— The […] found him & told him he was that day on duty & asked for his sword— On his saying it was at home, one was given him, & also a Cockade & feather: after wh: The President made him take the Command of the Rear of the Militia—thus making him act against his own party— He is now despised by both sides—
     News fm. Congress you will have fm. better authority than mine— so I say nothing on that subject—
     I have only to add to wish you joy & to make my Compts: on the occasion of the marriage in your family— May it exceed a fond Parent’s wishes—
     I am, sir, with every sentiment of esteem & respect, / Yr: much obliged, huml: servt:
     
      Chas. Storer.
     
    